Order unanimously reversed, on the law, with costs, motion granted and complaint dismissed. Memorandum: Plaintiff’s complaint alleging a lease agreement with one Richard Howell, Jr., the former golf professional at defendant country club, is insufficient to state a cause of action against the club. Nor does the fact that the club used and paid for the carts for some period of time after Howell’s employment at the club terminated constitute a ratification of the agreement. Furthermore, there has been no showing nor has plaintiff alleged in its complaint that in entering into the lease agreement, Howell was acting as an agent for defendant club. (Appeal from order of Supreme Court, Monroe County, Curran, J. — breach of contract.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Schnepp, JJ.